                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

JASON LEE,
ADC #123545                                                             PLAINTIFF

V.                              4:18-CV-694-BRW-BD

KRISTEN FAUGHN, et al.                                               DEFENDANTS

                                   JUDGMENT

     Based on the Order entered today, this case is DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 15th day of April, 2019.




                                                  Billy Roy Wilson__________________
                                                  UNITED STATES DISTRICT JUDGE
